DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (US Pub. NO.: 2015/0328876 A1). 
Nishimura discloses an automatic lay-up device for laying up a long prepreg on a layer surface by moving a lay-up head (11) in a lay-up direction, in a state of the prepreg pressed against the layer surface by a pressing member (31), the lay-up head (11) includes raw-cloth roller (21) around which the prepreg is wound, a cutting device (11h, 11g) that cuts the prepreg drawn from the raw-cloth roller (21) at an angle, a pressing device (3) including the pressing member (31) configured to press the prepreg against the layer surface, and a pressing driving mechanism configured to move the pressing member  (32) in a vertical direction, the automatic lay-up device comprising: 
a driving mechanism (72, 73) provided in the lay-up head (11) for moving the pressing device in a direction parallel to the width direction (Fig. 1-2); and
the head device is moved in the width direction while a position of an edge of the prepreg sheet coincides with a lay-up position and an end portion of the prepreg sheet is pressed against the receiving surface (Abstract). In addition to the head device, the prepreg lay-up machine also includes a support mechanism (not shown) that supports the head device and includes an apparatus body (mechanism) that moves the head device three dimensionally (for example, in the lay-up direction of the prepreg and the width direction of the prepreg sheet) (¶007). 
Nishimura further discloses the controller (13) works harmoniously with cutter, sensor, and lay-up head to place prepreg on working surface. The controller can move the lay-up head 
Nishimura is silent about automatic lay-up device using thermosetting prepreg. However, such a limitation is considered as intended use. Nishimura discloses every structural limitations of instant invention. Thus, Nishimura can use thermosetting prepreg for automatic lay-up device. 

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (US Pub. NO.: 2015/0328876 A1) and further in view of Murray (US Pat. No.: 4,574,029).
Regarding claim 1, Nishimura discloses Nishimura discloses an automatic lay-up device for laying up a long prepreg on a layer surface by moving a lay-up head (11) in a lay-up direction, in a state of the prepreg pressed against the layer surface by a pressing member (31), the lay-up head (11) includes raw-cloth roller (21) around which the prepreg is wound, a cutting device (11h, 11g) that cuts the prepreg drawn from the raw-cloth roller (21) at an angle, a pressing device (3) including the pressing member (31) configured to press the prepreg against the layer surface, and a pressing driving mechanism configured to move the pressing member  (32) in a vertical direction, the automatic lay-up device comprising:  the head device is moved in the width direction while a position of an edge of the prepreg sheet coincides with a lay-up position and an end portion of the prepreg sheet is pressed against the receiving surface (Abstract). In addition to the head device, the prepreg lay-up machine also includes a support mechanism (not shown) that supports the head device and includes an apparatus body 
Nishimura further discloses the controller (13) works harmoniously with cutter, sensor, and lay-up head to place prepreg on working surface. The controller can move the lay-up head when the pressing device reaches the end point of the lay-up position to start a new lay-up operation (¶0094-¶0098). 
Nishimura is silent about automatic lay-up device using thermosetting prepreg. However, such a limitation is considered as intended use. Nishimura discloses every structural limitations of instant invention. Thus, Nishimura can use thermosetting prepreg for automatic lay-up device.
Nishimura is silent about a driving mechanism provided in the lay-up head for moving the pressing device in a direction parallel to the width direction. 
Murray also discloses an automatic lay-up device for laying up prepreg tape on a surface. Murray discloses shaft (26) and motor (34) which will allow the lay-up head for moving the pressing device in a direction parallel to the width direction (Fig. 1). The benefit of doing so would have been to allow the prepreg to be applied adjacent to each other in width direction. 
Given the wealth of knowledge it would have been obvious to a person of ordinary skill in the art at the time of invention to utilize the shaft and motor as taught by Murray within the apparatus as taught by Nishimura. The benefit of doing so would have been to allow the prepreg to be applied adjacent to each other in width direction.

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/VISHAL I PATEL/Primary Examiner, Art Unit 1746